                        UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF IOWA

IN RE:                                         )    CHAPTER 7
                                               )    BANKRUPTCY NO.
DOUGLAS D. WARTHAN,                            )    18-01475D
                                               )
                                               )
                                               )    AGREED MOTION TO
                                               )    EXTEND SECTION 727 FILING
                                               )    DEADLINE FOR THE
                                               )    UNITED STATES TRUSTEE
                     Debtor.                   )


       The U. S. Trustee respectfully moves the Court for an order extending the deadline

to file a motion to object to debtor’s discharge under 11 U.S.C. §727. In support of this

motion, the undersigned states as follows:

       1. Debtor filed his chapter 7 petition on October 23, 2018 (doc. 1).

       2. Pursuant to an Order entered on December 26, 2019 (doc. 211) the current

deadline for the United States Trustee to file an objection to discharge under 11 U.S.C.

§727 is April 3, 2020.

       3. The deadline may be extended for cause under Bankruptcy Rules 1017(e)(1)

and 4004(b).

       4.      The U.S. Trustee is attempting to verify the accuracy of the schedules and

statement of financial affairs.

       5. Cause exists to extend the section 727 filing deadline for 60 days.

       6. Debtor’s counsel consents to the extension.

       For the reasons stated, the U.S. Trustee respectfully moves for an order extending
the 11 U.S.C. §727 filing deadline to June 2, 2020 for the U.S. Trustee only.

      DATED this 27th day of March, 2020.



                                                  Respectfully submitted,



                                                  James L. Snyder
                                                  Acting United States Trustee
                                                  Region 12


                                                  By: /s/Janet G. Reasoner
                                                       Janet G. Reasoner
                                                        Assistant U.S. Trustee
                                                        U.S. Courthouse
                                                        111 7th Ave SE, Box 17
                                                        Cedar Rapids, IA 52401
                                                        (319)/ 364-2211 fax 364-7370




                                            2
                     CERTIFICATE OF SERVICE

The undersigned certifies that copies of this document were

served on the parties listed below by electronic mail or first-

class mail, postage prepaid, on March 27, 2020:


     Renee K. Hanrahan, Ch 7 Trustee
     Bradley R. Kruse, Debtor’s attorney

    Parties requesting notice pursuant to Bankruptcy Rule 2002




                                            /s/ Jennifer L. Cline
                                           Jennifer L. Cline
                                           Paralegal Specialist




                                3
